internal_revenue_service number release date index number -------------------------- ----------------------------- ------------------------------------------------ ------------------------------ ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-152456-06 date date ------- -------- ------------- ------------- -------------- ---------------- legend llc1 state a llc2 taxpayer state b date llc3 dear ---------------- this responds to your request for a private_letter_ruling dated date your request concerns the qualification of a transaction as a like-kind_exchange under sec_1031 of the internal_revenue_code facts llc1 is a state a limited_liability_company percent owned by llc2 a state a limited_liability_company which itself is percent owned by taxpayer a state a limited_liability_company taxpayer has two members and is treated as a partnership for federal_income_tax purposes llc1 and llc2 are both disregarded as entities -------- plr-152456-06 separate from taxpayer their owner under sec_301_7701-3 of the income_tax regulations llc owns an interest in hotel property in state b which has been held for many years in its trade_or_business on date llc1 entered into a contract that provides for the sale of the hotel property to an unrelated party llc1 will be entering into an exchange_agreement with a qualified_intermediary qi as defined in sec_1_1031_k_-1 to accomplish an exchange intended to qualify as a like-kind_exchange under sec_1031 of the code consistent with sec_1_1031_k_-1 all of llc1’s rights but not its obligations in the contract for the sale of the hotel property relinquished_property will be assigned by llc1 to the qi with notice being given to the buyer thereafter llc1 will assign all of its rights title and interest as well as all of its obligations in the exchange_agreement to llc2 in turn llc2 will assign all of its rights title and interest as well as all of its obligations in the exchange_agreement to taxpayer on or before the 45th day from the transfer of the relinquished_property taxpayer will designate like-kind replacement_property or properties replacement_property and consistent with sec_1_1031_k_-1 all of its rights but not its obligations in all contracts to acquire replacement_property will be assigned to the qi with notice being given to the seller on or before the 180th day from the transfer of the relinquished_property the replacement_property or properties will be acquired by a newly created single member limited_liability_company or companies llc3 which will be percent owned by taxpayer and disregarded as an entity separate from taxpayer under sec_301_7701-3 under these facts taxpayer requests a ruling that the actions of llc1 and llc2 are attributable to taxpayer and that the acquisition of the replacement_property by llc3 is treated as an acquisition by taxpayer for purposes of sec_1031 law and analysis sec_1031 of the code provides that no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 of the regulations real_property is usually considered to be of like_kind to other real_property whether or not any of the real_property involved is improved however under sec_1_1031_k_-1 of the regulations sets up four safe harbors the use of which will prevent actual or constructive receipt of money or other_property for purposes of sec_1031 paragraph g provides that one of these safe harbors is the qualified_intermediary paragraph g iii defines a qualified_intermediary as a person who a is not the taxpayer or a disqualified_person and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer plr-152456-06 sec_1031 any property received by the taxpayer the replacement_property will be treated as if it is not of a like_kind to the property transferred the relinquished_property if the replacement_property a is not identified within days of the taxpayer's transfer of the relinquished_property or b is received after the earlier of i days after the taxpayer's transfer or ii the due_date of the taxpayer's return for the year in which the taxpayer's transfer occurred sec_301_7701-2 of the regulations provides that in general a business_entity that has a single owner and is not a corporation as defined in sec_301_7701-2 is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to treat itself as an association for federal tax purposes based on taxpayer’s representations because llc1 llc2 and llc3 each will be disregarded as an entity separate from its owner for federal tax purposes the assets of each wholly- owned llc will be treated as assets of the taxpayer conclusion the actions of llc1 and llc2 are attributable to taxpayer and the acquisition of replacement_property by llc3 is treated as an acquisition by taxpayer for purposes of sec_1031 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion whether the proposed transaction qualifies in all other respects for tax_deferral under sec_1031 beyond what is expressly stated in the above ruling a copy of this letter_ruling should be attached to the appropriate federal_income_tax returns for the taxable years in which the transactions described herein are consummated this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro chief branch income_tax accounting
